Citation Nr: 1444198	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the Veteran's previously denied claim for service connection for pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure.

In his substantive appeal, dated in December 2006, the Veteran requested a Board hearing at the RO.  However, in January 2008, his representative requested that the hearing be canceled.

In October 2009, the Board reopened the Veteran's claim and remanded it to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include consideration of the claim on the merits.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  After remanding the case a second time, in November 2010, the Board denied the claim in August 2011.

The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The Court granted the Motion later that same month.

In February 2013 and December 2013, the Board remanded the claim to the RO, via the AMC, for additional development.  After taking further action, the AMC on both occasions confirmed and continued the prior denial and returned the case to the Board.

This appeal is now being processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons expressed below, this appeal is again being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When this case was last remanded in December 2013, the Board requested, among other things, that the AOJ again contact the National Personnel Records Center (NPRC), under code "M05," or any other appropriate code, to determine whether any clinical records from the Veteran's in-service hospitalization at Chanute Field Hospital in Rantoul, Illinois, were available, informing NPRC that the Veteran had identified the organization to which he was assigned at the time of his hospitalization as SEC Unit 1622nd SH PW.  If the records could not be found, and no alternative methods of procuring them remained, the AOJ was to issue a formal determination to that effect and associate it with the record.  The Veteran was then to be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

After the foregoing development had been completed to the extent possible, the AOJ was to arrange to have the Veteran's record reviewed by a pulmonary specialist, if feasible.  After reviewing the record, the examiner was to offer an opinion as to whether it was at least as likely as not (i.e., whether it was 50 percent or more probable) that the Veteran had, or had had at any time since August 2005 (when the current claim was filed), asbestosis or asbestos-related pleural disease.  If it was the examiner's conclusion that the Veteran did not have-and had not had since August 2005-asbestosis or asbestos-related pleural disease, the examiner was to explain the basis for his or her opinion.  If the examiner's opinion was based on the results of high resolution computed tomography (CT) scans, the examiner was to explain why high resolution CT might, or might not, be a superior diagnostic tool to x-ray; to include a discussion of the Internet articles submitted by the Veteran in August 2011-to the effect that asbestosis can be identified by x-ray-and prior favorable opinions offered by private physicians to the effect that x-rays were consistent with asbestos exposure and asbestos-related disease.

Unfortunately, the requested development has not been fully completed.  With respect to clinical records pertaining to the Veteran's in-service hospitalization at Chanute Field Hospital, the evidence reflects that the AOJ informed the Veteran in January 2014 correspondence that it had requested the records from NPRC.  However, there is nothing in the record to show that such a request was ever actually made or, if it was, that a response was ever received.

With respect to the request for an opinion from a pulmonary specialist, the record reflects that the Section Chief of Pulmonary Medicine at the VA Medical Center in Bay Pines, Florida, reviewed the Veteran's record.  In an April 2014 report, the physician opined that CT is more sensitive than x-ray in differentiating pleural and parenchymal changes, and that, based on CT scans, the Veteran did not have, and had not had since August 2005, asbestosis or asbestos-related pleural disease.  As to prior favorable opinions offered by private physicians to the effect that x-rays were consistent with asbestos exposure and asbestos-related disease, the examiner stated, "[T]he entire record submitted was reviewed and there is no supporting evidence to validate these favorable opinions."

It appears from the substance of the physician's April 2014 opinion that what he or she is suggesting is that x-rays, while a useful diagnostic tool for asbestosis or asbestos-related pleural disease, can result in positive diagnoses which, when viewed in the context of subsequent, and more sensitive, CT scans, are proven to be incorrect.  The opinion is not framed in those precise terms, however, and the Board is not permitted to substitute its own medical judgment for that of the physician.  As such, the opinion, as it now stands, is inadequate, and further clarification is required.

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  38 C.F.R. § 19.9 (2013).

Records of the Veteran's VA medical treatment were last uploaded to his electronic claims files on January 24, 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since January 24, 2014.  The evidence obtained, if any, should be associated with the record.  If additional records are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Again contact the NPRC, under code "M05," or any other appropriate code, to determine whether any clinical records from the Veteran's in-service hospitalization at Chanute Field Hospital in Rantoul, Illinois, are available.  In so doing, inform NPRC that the Veteran has identified the organization to which he was assigned at the time of his hospitalization as SEC Unit 1622nd SH PW.  If the records cannot be found, and no alternative methods of procuring them remain, issue a formal determination to that effect and associate it with the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Arrange to have the record returned to the VA physician who previously offered an opinion in this case in April 2014.  The physician should be asked to again review the record, including any additional evidence added to the record since the time of his or her last review of the record.

Thereafter, the physician should prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on his or her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has, or has had at any time since August 2005 (when the current claim was filed), asbestosis or asbestos-related pleural disease.  In so doing, the examiner should be asked to clarify whether, by his or her prior opinion in April 2014 (with respect to prior favorable opinions offered by private physicians to the effect that x-rays were consistent with asbestos exposure and asbestos-related disease) the physician was suggesting that x-rays, while a useful diagnostic tool for asbestosis or asbestos-related pleural disease, can result in positive diagnoses which, when viewed in the context of subsequent, and more sensitive, CT scans, are proven to be incorrect; or whether some other meaning was intended.

If the physician in question is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

